Citation Nr: 1012798	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-41 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a dental disorder.  

2.  Entitlement to service connection for a dental disorder, 
for compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to May 
2000, with additional service in the U.S. Army Reserve, 
including a period of active duty for training (ACDUTRA) 
from July 1994 to December 1994.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C., in which the RO denied service 
connection for a dental condition, for compensation 
purposes.  

During the course of the appeal, the Veteran raised a claim 
of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for her dental disorder, specifically, in regard to 
teeth numbers 8 and 9.  In the September 2009 supplemental 
statement of the case, the Appeals Management Center (AMC) 
addressed this claim as a separate issue.  

The Veteran testified before the undersigned Veterans Law 
Judge in Washington, DC in May 2007.  A transcript of that 
hearing is of record.  

In August 2007, the Board remanded the claims on appeal for 
further development.  That development has been completed.  

The Board notes that the claims file reflects that the 
Veteran was previously represented by the American Legion 
(as reflected in a September 2003 VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative).  In May 2007, the Veteran filed a VA Form 
21-22, appointing Disabled American Veterans as her 
representative. The Board recognizes the change in 
representation.

The Board emphasizes that, while, in the April 2003 rating 
decision, the RO adjudicated a claim for service connection 
for a dental disorder, for compensation purposes, a claim 
for service connection for a dental condition is also 
considered to be a claim for VA outpatient dental treatment.  
Mays v. Brown, 5 Vet. App. 302 (1993).  In a letter 
providing notice of the April 2003 rating decision, the RO 
informed the Veteran that a copy of her application had been 
forwarded to the dental clinic at the Washington, DC VA 
Medical Center (VAMC), adding that, unless the VAMC needed a 
rating decision to determine her eligibility for treatment, 
it would not address her eligibility for treatment.  The 
Veteran has asserted that she is seeking entitlement to VA 
outpatient dental treatment for teeth numbers 8 and 9.  
During the May 2007 hearing, the Veteran's representative 
asserted that she had put in a claim for dental treatment 
purposes at the VAMC, which was denied; however, no such 
denial from the VAMC is currently associated with the claims 
file.  As such, the Board is unable to ascertain from the 
claims file whether entitlement to outpatient dental 
treatment was, in fact, adjudicated at the VAMC, and, if so, 
whether the Veteran was provided notice of any adverse 
decision with information regarding her appellate rights.  
In the absence of such information, along with evidence 
regarding whether the Veteran timely disagreed with any 
adverse decision, a claim of entitlement to VA outpatient 
dental treatment is not before the Board at this time.  
However, the Board highlights that the Veteran has clearly 
raised a claim of entitlement to service connection for 
teeth numbers 8 and 9, for VA outpatient dental treatment 
purposes.  As such, this claim is referred to the VAMC for 
appropriate action to include adjudication, or, if the claim 
has been denied and the Veteran has expressed disagreement 
with that denial in a timely manner, issuance of a statement 
of the case pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran does not suffer from an additional dental 
disability as a result of VA treatment.  

3.  The competent medical evidence does not establish that 
the Veteran has a dental disorder for which service-
connected compensation may be granted.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a dental disorder are 
not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).

2.  The criteria for service connection for a dental 
disorder, for compensation purposes, are not met.  
38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.381, 4.150, 17.161 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for a 
dental disorder was received in March 2003.  Thereafter, she 
was notified of the general provisions of the VCAA by the RO 
and the AMC in correspondence dated in September 2006 and 
August 2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claims, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claims were reviewed 
and a supplemental statement of the case was issued in 
September 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield 
v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim. 
Notice as to this matter was provided in March 2006, 
September 2006, and August 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records from her period of active duty 
and VA and private treatment records have been obtained and 
associated with the claims file.  The Veteran has also been 
provided with VA dental examinations to assess the current 
nature and etiology of her claimed disability.

The Board acknowledges that service treatment records from 
the Veteran's period of ACDUTRA have not been associated 
with the claims file.  In the August 2007 remand, the Board 
instructed that the RO should make another attempt to secure 
the Veteran's service records, including her complete dental 
records, through official channels, for both her period of 
ACDUTRA and her period of active service.  In August 2007, 
the AMC requested these records from the Records Management 
Center in St. Louis, Missouri.  A September 2008 letter to 
the Veteran also reflects that her service treatment 
records, including dental records, had been requested 
through the Personnel Information Exchange System (PIES).  
Based on the foregoing, the Board finds that the AMC has 
substantially complied with the Board's remand order.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially 
complied with).  

Moreover, as will be discussed below, the claim for 
compensation pursuant to 38 U.S.C.A. § 1151 is being denied 
because there is no competent medical evidence indicating 
that the Veteran has an additional disability due to VA 
treatment.  The claim for service connection for a dental 
disorder, for compensation purposes, is being denied because 
the Veteran does not have a current dental disorder for 
which compensation is payable.  As records from the 
Veteran's ACDUTRA in 1994 cannot demonstrate additional 
disability due to VA treatment subsequent to her separation 
from active duty service in May 2000 or a current dental 
disability for which compensation is payable, a remand for 
another attempt to obtain these records would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board has also considered the fact that, in 
correspondence dated in May 2009, a private dentist, Dr. 
White, described the Veteran's dental condition.  He noted 
that a full mouth series of radiographs was last done in 
January 2008.  These X-rays have not been associated with 
the claims file; however, there is no indication that an X-
ray report would include a medical opinion that the Veteran 
has an additional dental disability due to VA treatment, or 
include a diagnosis of a current dental disorder for which 
compensation is payable.  As such, remand to attempt to 
obtain this X-ray report is also unnecessary.  See Soyini, 1 
Vet. App. at 546.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid 
in substantiating her claims.

Factual Background

Service treatment records reflect that, in November 1999, 
the Veteran reported that she was very unhappy with the 
veneer of tooth number 9 due to discoloration.  In January 
2000, a defective facial composite on tooth number 9 was 
replaced.  The following month, a defective composite on 
tooth number 8 was replaced.  Examination in April 2000 
revealed edge fracture to tooth number 8.  

Records of VA treatment dated from June 2000 to March 2003 
reflect that, in June 2000, the Veteran complained that her 
filling on tooth number 8 was starting to fracture.  The 
dentist noted a defective restoration at tooth number 8.  
The assessment was caries and gingivitis, and the plan was 
to restore tooth number 8.  The assessment following dental 
treatment in August 2000 was chronic gingivitis and gingival 
recession.  In December 2000, the Veteran complained of 
unsatisfactory anterior composite veneers to teeth numbers 8 
and 9.  The plan was to return for preparation of teeth 
numbers 8 and 9 for porcelain facial veneers.  The following 
day, she returned for treatment of fractured resin veneers 
of teeth numbers 8 and 9.  She complained of sensitivity or 
discomfort in the area of the previous restoration.  In 
February 2001, she returned for insertion of porcelain 
veneers on teeth numbers 8 and 9.  She was instructed not to 
chew ice or hard foods in the area of the crowns.  

In August 2002, the Veteran returned for treatment of a 
chipped veneer on tooth number 9.  The plan was to repair 
or, if necessary, redo the veneer on tooth number 9.  In 
October 2002, the Veteran returned for restoration of tooth 
number 9.  She stated that she was biting into an apple and 
her tooth chipped off.  The diagnoses were fractured 
porcelain from the distal of facial porcelain veneer, number 
9 and unspecified dental caries.  Following restoration, the 
Veteran was informed that she might experience sensitivity 
to hot and cold, particularly cold, which could persist for 
four to six weeks.  

In January 2003, the Veteran again returned for treatment of 
a fractured porcelain veneer of tooth number 9.  She 
complained of multiple repairs to that veneer.  An 
impression was taken.  In March, she returned for insertion 
of the veneer on tooth number 9.  The diagnoses were 
discolored natural tooth, and tooth status post fracture of 
labial veneer.  She was again instructed to not chew ice or 
hard foods in the area of the crown.  The dentist advised 
the Veteran that she was no longer eligible for care at the 
VAMC, but, that if she thought the condition of her front 
teeth was due to a service-connected injury, she should 
speak with the dental eligibility clerk.  

In February 2004, the Veteran submitted information 
regarding porcelain veneers from a private dentist, Dr. 
Hoang.  He stated that the customer who usually gets 
porcelain veneers is one who wants a better looking smile 
and/or one with heavily stained teeth that cannot be 
bleached.  In regard to alternatives to porcelain veneers, 
he stated that a full crown is stronger, but, the 
disadvantage is that a lot more of the tooth structure has 
to be removed.  He added that porcelain veneers are the most 
costly, less delicate, and that individuals with porcelain 
veneers should not eat hard foods.  

Records of VA treatment reflect that, in September 2004, the 
Veteran presented with a complaint of pain in teeth numbers 
8 and 9 for six months.  She described this as pain to hot, 
cold, percussion, and tactile stimulation.  The resident 
noted that she had veneers placed in 2001, with number 9 
replaced in 2003.  The Veteran indicated that the veneers 
were the cause of her pain; however, on further questioning, 
she described facial trauma to teeth numbers 8 and 9 with 
the butt of a gun in Germany.  Her teeth became discolored.  
She reported that the dentist in service said that this was 
due to water.  She added that her teeth were not sensitive 
prior to placement of the veneers, but only in the last six 
months.  The resident opined that the symptoms and history 
indicated delayed pulpitis due to trauma, and that 
discoloration may have been secondary to pulpal hemorrhage 
and necrosis.  The following month, she underwent root canal 
therapy for teeth numbers 8 and 9.  The diagnosis was 
pulpitis.  

The Veteran was afforded a VA dental examination in December 
2004.  She claimed that she was hit in the mouth by a weapon 
while on active duty.  The examiner indicated that there was 
no evidence to deny this, although he did not see 
documentation.  He indicated that there was no impairment 
due to limitation of motion and masticatory function loss; 
rather, the Veteran had full range of motion.  Teeth numbers 
1, 16, 17, and 32 were missing, with no prosthesis required.  
The Veteran had full interincisal range of motion, and there 
was no remarkable bone loss in the mandible, maxilla, or 
hard palate.  The examiner commented that there was evidence 
of trauma to teeth numbers 8 and 9, but that the rest of her 
dentition was intact.  The diagnosis was dentoalveolar 
trauma to teeth numbers 8 and 9.  

During VA treatment in March 2005, the Veteran received 
treatment for necrosis of tooth pulp of teeth numbers 8 and 
9.  She complained of sensitivity to the anterior maxillary 
teeth.  The assessment was history of root canal, teeth 
numbers 8 and 9, intermediate restorative material placed.  
The dentist indicated that teeth numbers 8 and 9 linguals 
needed to be restored with final restorations.  In June 
2005, resin was placed on teeth numbers 8 and 9.  In 
February 2006, the Veteran complained that her veneers were 
chipping and breaking.  The assessment was defective veneers 
of teeth numbers 8 and 9.  A March 2006 record of VA 
treatment reflects that the Veteran underwent crown 
preparation for teeth numbers 8 and 9.  The diagnosis was 
caries.  Porcelain fused to metal crowns were placed on 
teeth numbers 8 and 9 in April 2006.  

During the May 2007 hearing, the Veteran reported that, 
during service, she and others were cleaning their weapons 
when another soldier bumped her in the mouth with the butt 
of the weapon.  She did not think anything was wrong with 
her teeth at the time, but, as time went on, the water in 
Germany started to stain her teeth.  She went to the dental 
clinic, where composites were placed on her teeth, but they 
continued to turn yellow.  

Records of private dental treatment from Dr. Penn, dated 
from May 2003 to November 2007 are negative for complaints 
regarding or treatment for teeth numbers 8 and 9.  In a 
December 2008 letter, Dr. Penn stated that the Veteran had 
been a patient since 1997 for preventative care.  He stated 
that he performed a filling on tooth number 12 in February 
2003, and recommended root canal treatment, but, otherwise, 
nothing else had been performed.  In a letter dated in May 
2009, another private dentist, Dr. White stated that the 
Veteran had presented to his office with a chief complaint 
of sensitivity to hot and cold from teeth numbers 8 and 9.  
He noted that both teeth had porcelain fused to metal crowns 
and that tooth number 8 had been endodontically treated, 
while tooth number 9 had not.  His differential diagnosis 
was irreversible pulpitis in tooth number 9, and he 
recommended replacing the crowns on teeth numbers 8 and 9.  

The Veteran's claimed dental disorder was evaluated during 
VA examination in July 2009.  The dentist noted that teeth 
numbers 1, 16, 17, 31, and 32 were missing, and that tooth 
number 8 had been endodontically treated.  The Veteran 
complained of sensitivity to hot and cold in teeth numbers 8 
and 9, which she described as beginning while on active 
duty, prior to VA dental treatment.  She reported that, in 
1999, she was hit in the mouth by a weapon carried by 
another soldier, adding that she did not seek dental 
treatment immediately, but, in a couple of weeks, her teeth 
began to turn yellow.  She reported that a composite was 
placed on teeth 8 and 9, which repeatedly turned yellow and 
was replaced.  The examiner reviewed and summarized the 
records of dental treatment at the Washington VAMC.  He 
noted that full crowns were inserted on teeth numbers 8 and 
9 in April 2006, and that there was no subsequent VA dental 
treatment.  The examiner noted that the Veteran's active 
problems included dental caries.  

On examination both teeth numbers 8 and 9 had intact 
porcelain fused to metal crowns, with no fractured or 
chipped areas of porcelain on either tooth.  X-ray revealed 
that tooth number 8 was status post root canal therapy and 
tooth number 9 had no visible pulp canal.  

The dentist then responded to several questions posed in the 
August 2007 Board remand.  He stated that the VA procedures 
related to the placement of veneers over teeth numbers 8 and 
9 were properly performed.  In providing a rationale for 
this opinion, he stated that teeth numbers 8 and 9 had 
defective composite resin veneers on the Veteran's initial 
presentation to the VA dental clinic and that placement of 
porcelain veneers was appropriate, rather than continuing to 
place composite resin veneers, which had reportedly required 
frequent replacement previously.  He added that porcelain 
veneers are advantageous in that they have better wear 
resistance, color stability, and esthetics.  He commented 
that, as with any dental restorative material, porcelain 
veneers can chip or fracture.  He noted that, after the 
porcelain veneers were repeatedly chipped, they were 
replaced with full coverage porcelain fused to metal crowns, 
which had not been described as chipped or cracked.  He 
opined that the VA procedures did not cause any current 
disability; rather, by the Veteran's own statement, her 
sensitivity to hot and cold began on active duty, preceding 
dental treatment.  He added that the sensitivity and pain, 
which required endodontic treatment of tooth number 8, was 
more likely the result of the reported trauma to the teeth 
in 1999.  

The dentist added that the procedures performed at the VAMC 
did not permanently worsen any preexisting disability that 
may have been present, indicating that the progression of 
symptoms could be a natural progression caused by the trauma 
which reportedly occurred in 1999.  He stated that there was 
no evidence that any claimed disorders were caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
Finally, the dentist responded in the affirmative to the 
question, "Was any claimed disability caused by an event not 
reasonably foreseeable (such as an accident) (i.e., an event 
that would not be reasonably anticipated or expected by a 
health care provider who utilized the degree of care a 
prudent or competent person so engaged would exercise)?"  He 
stated that, while it is well known that porcelain veneers 
can chip or fracture (as can any dental restoration), the 
repeated fracture of the veneers in the Veteran (or in any 
patient) could not be predicted.  

Law and Regulations - 1151

VA statutory law provides that compensation shall be awarded 
for a qualifying additional disability or qualifying death, 
not the result of the veteran's willful misconduct, that was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran when the proximate cause 
of the disability or death was: (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning 
of the hospital care, medical or surgical treatment, or  
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped.  VA 
considers each involved body part separately.  See 38 C.F.R.  
§ 3.361(b) (2009).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly  treat the disease or injury 
proximately caused the continuance or natural progress.  See 
38 C.F.R. § 3.361(c)(2) (2009).

Additional disability caused by a veteran's failure to 
follow properly-given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination.  See 38 C.F.R. § 3.361(c)(3) (2009).

The proximate cause of disability is the action or event 
that directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2009).

To establish that carelessness, negligence, lack of proper  
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical  
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. §  
3.361(c)); and VA (i) failed to exercise the degree of care  
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical  
treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in 
each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need 
not be completely unforeseeable or unimaginable, but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2009).

Analysis - 1151

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, must be denied.

The Veteran contends that she has a dental disorder due to 
her post-service VA dental treatment.  Specifically, in her 
April 2003 notice of disagreement, she stated that the 
dentist did not inform her that her life would be altered 
and placed in hardship, as she had limited ability to eat 
with teeth numbers 8 and 9, because she could not bite into 
hard foods.  During a December 2003 Decision Review Officer 
(DRO) conference, she asserted that VA was negligent in not 
informing her of the various options for treatment prior to 
using a porcelain veneer.  

The medical evidence of record reflects the presence of a 
current dental disorder.  In this regard, the Veteran has 
been treated for pulpitis, and has complained of sensitivity 
of teeth numbers 8 and 9.  Records of post-service treatment 
also reflect diagnoses of dental caries (cavities).  Despite 
the foregoing, the claim for compensation pursuant to 
38 U.S.C.A. § 1151  must be denied, as there is simply no 
competent medical evidence indicating that she has an 
additional dental disability which is due to VA treatment.  
Rather, the VA dentist who reviewed the claims file and 
examined the Veteran in July 2009 specifically opined that 
VA procedures related to the placement of veneers over teeth 
numbers 8 and 9 did not cause any current disability.  In 
fact, he commented that the Veteran had described 
sensitivity in her teeth prior to receiving VA dental 
treatment, and opined that the sensitivity and pain was more 
likely the result of her reported trauma in 1999.  
[Parenthetically, the Board notes that the Veteran has 
previously reported that she did not have sensitivity prior 
to the placement of veneers, as reflected during VA 
treatment in September 2004; however, on the date of the 
July 2009 VA examination, she described sensitivity 
beginning during active duty.  Moreover, as the dentist who 
evaluated the Veteran acknowledged review of the claims 
file, he would have reviewed the September 2004 VA treatment 
record in rendering his opinion.]  

The Board finds that the opinion of the dentist who 
evaluated the Veteran in July 2009 is probative of the 
question of whether the Veteran has an additional dental 
disability that is proximately due to VA medical treatment.   
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value 
of medical evidence is based on the physician's knowledge 
and skill in analyzing the data, and the medical conclusion 
he reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  As indicated, this opinion was 
based on review of the claims file and the dentist provided 
a rationale for his opinion.  

Significantly, neither the Veteran nor her representative 
has presented, identified, or alluded to the existence of 
any medical evidence or opinion that directly contradicts 
the July 2009 VA dentist's conclusions.  

Consequently, the Board must conclude that the competent 
medical evidence documents no additional dental disability 
as a result of VA dental treatment.  See 38 C.F.R. 
§ 3.361(b).  As such, the Board need not address the 
remaining section 1151 criteria-specifically, whether there 
is evidence of any carelessness, negligence, lack of proper 
skill, error in judgment, or fault on the part of VA, or the 
occurrence of any event that was not reasonably foreseeable.  
[Parenthetically, the Board notes that the July 2009 VA 
examiner specifically found that there was no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing care.  While the examiner opined that the 
repeated fractures of the Veteran's veneers were not 
reasonably foreseeable, there is, nevertheless, no medical 
evidence of additional dental disability due to VA 
treatment.  In this regard, the Board finds that the 
required replacement of veneers is not a disabling condition 
of the teeth themselves.  Moreover, the Board notes that the 
Veteran had veneers on teeth numbers 8 and 9 prior to her 
initial presentation for VA dental treatment, and that she 
had required replacement of these veneers prior to VA 
treatment.  As such, any continued problems with veneers, 
requiring replacement, cannot constitute additional 
disability.  The Board further notes that this problem 
appears to be resolved, as there has been no complaint of 
chipping or fracture since the April 2006 placement of 
porcelain fused to metal crowns.]  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the assertions of the 
Veteran and her representative; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, the claim turns on the medical matters of 
additional disability and medical relationship to VA 
treatment-matters within the province of trained medical 
professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and her representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, they are not competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.   

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a dental disorder are 
not met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




Law and Regulations - Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.   Service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability, (2) the existence of 
the disease or injury in service, and (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2009).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, loss of the 
maxilla, nonunion or malunion of the maxilla, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of 
the maxilla or mandible and where the lost masticatory 
surface cannot be restored by suitable prosthesis, when the 
bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916. 

Under 38 C.F.R. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161. 

Analysis - Service Connection

Considering the pertinent evidence in light of the above, 
the Board finds that the Veteran does not have a compensable 
dental disorder.  

The foregoing medical evidence reflects findings of 
pulpitis, dental caries, and gingivitis.  The Board notes 
that gingivitis is a form of periodontal disease.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 691 (28th ed. 
1994).  

As noted above, treatable carious teeth and periodontal 
disease may be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  See 38 C.F.R. § 3.381.  

Moreover, despite the Veteran's report of trauma to teeth 
numbers 8 and 9 during service, there is simply no competent 
medical evidence of loss of teeth due to loss of substance 
of the body of the maxilla or mandible due to bone loss 
through trauma.  Rather, the VA examiner who evaluated the 
Veteran in December 2004 clearly stated that she had no 
remarkable bone loss.  

There is simply no competent medical evidence, nor does the 
Veteran assert, that she has any current dental disorder for 
which compensation is payable.  See 38 C.F.R. § 4.150.  
Rather, the Veteran has asserted that her current dental 
condition consists of pain and sensitivity in her teeth, as 
well as difficulty eating certain foods because of veneers.  
Based on the foregoing, the Board concludes that there is no 
basis under the law for the award of service-connected VA 
disability compensation for a current dental disorder, as 
there is simply no medical evidence that she has a disorder 
falling under the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150.  Under these 
circumstances, the Board must deny the claim for service 
connection for a dental disorder, for compensation purposes, 
as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a dental disorder is denied.  

Entitlement to service connection for a dental disorder, for 
compensation purposes, is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


